       Case 3:21-cv-00034-EMC Document 10 Filed 02/12/21 Page 1 of 8



     Peter Urhausen, Esq. SBN 160392
 1   GIBBONS & CONLEY
 2   Hookston Square 3480 Buskirk Ave. Suite 200
     Pleasant Hill, CA 94523
 3   T: 925.932.3600
     F: 925.932.1623
 4
     Attorney for Defendant, CITY OF COTATI and JOHN A.
 5   DELL’OSSO
 6

 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11

12   GEORGE E. BARICH and LAURIE                )   Case No. 21-cv-00034-EMC
     ALDERMAN,                                  )
13                                              )
                          Plaintiffs,           )   REQUEST FOR JUDICIAL NOTICE IN
14                                              )   SUPPORT OF DEFENDANTS’ MOTION TO
           v.                                   )   DISMISS, STRIKE, AND FOR MORE
15                                              )   DEFINITE STATEMENT OF COMPLAINT
                                                )
16   CITY OF COTATI and JOHN A.                 )
     DELL’OSSO,                                 )   Date:         March 25, 2021
17                                              )   Time:         1:30 p.m.
                          Defendants.           )   Location:     Courtroom 5/Zoom
18                                              )
                                                )
19                                              )
                                                )
20

21

22
          Defendants, by and through their attorneys, hereby request the Court to take judicial notice
23
     pursuant to Federal Rule of Evidence 201 of the following:
24
        1. A true and correct recording of the official video of the City of Cotati’s January 8, 2019
25
            City Council meeting, and minutes of that meeting, which can be viewed at the following
26
            link:
27
                                                      1
28
      REQUEST FOR JUDICIAL NOTICE                                          Case No. 21-cv-00034-EMC
        Case 3:21-cv-00034-EMC Document 10 Filed 02/12/21 Page 2 of 8



             http://cotaticityca.iqm2.com/Citizens/Detail_Meeting.aspx?ID=2091
 1
 2           Particularly, at approximately 26:30 in the video, Plaintiff Alderman makes her presentation
 3           to the Council.
 4       2. A true and correct recording of the official video of the City of Cotati’s January 22, 2019
 5           City Council meeting, and minutes of that meeting, which can be viewed at the following
 6           link:
 7
             http://cotaticityca.iqm2.com/Citizens/Detail_Meeting.aspx?ID=2092
 8

 9           Particularly, at approximately 1:40:00 in the video, and again at 1:50:30.

10       3. A true and correct copy of the City of Cotati’s City Council Policy 2017-02, which may be

11           found at the City of Cotati’s official website at:

12           https://documentcloud.adobe.com/link/track?uri=urn%3Aaaid%3Ascds%3AUS%3Ae051
             e721-ea87-4620-ae19-a0ad36bd1cb3#pageNum=1
13

14           Attached hereto as Exhibit A is a true and correct copy of the most pertinent portions of that
15           document.
16

17
     Dated: February 12, 2021
18                                                    GIBBONS & CONLEY

19
                                                 By: /s/ Peter Urhausen
20                                                   PETER URHAUSEN, ESQ.
                                                     Attorney for Defendant, CITY OF COTATI and
21                                                   JOHN A. DELL’OSSO

22

23

24

25

26
27
                                                        2
28
       REQUEST FOR JUDICIAL NOTICE                                             Case No. 21-cv-00034-EMC
Case 3:21-cv-00034-EMC Document 10 Filed 02/12/21 Page 3 of 8




                EXHIBIT A
Case 3:21-cv-00034-EMC Document 10 Filed 02/12/21 Page 4 of 8
Case 3:21-cv-00034-EMC Document 10 Filed 02/12/21 Page 5 of 8
Case 3:21-cv-00034-EMC Document 10 Filed 02/12/21 Page 6 of 8
Case 3:21-cv-00034-EMC Document 10 Filed 02/12/21 Page 7 of 8
Case 3:21-cv-00034-EMC Document 10 Filed 02/12/21 Page 8 of 8
